I extend my warmest congratulations to His Excellency Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. My special thanks also go to the Secretary-General and the Secretariat. Only 10 months into his term of office, Mr. Guterres has already left his mark on the Organization’s work for peace, development and human rights.
On 20 September 1977, exactly 40 years ago, Viet Nam was admitted to the United Nations as its 149th Member. One day later, the then Deputy Prime Minister and Foreign Minister of Viet Nam stood right here at this rostrum and addressed the General Assembly (see A/32/PV.1). Representing a nation devastated by decades of war, he affirmed a unified Viet Nam’s pledge to cooperate closely with other Member States in striving tirelessly to turn the lofty goals of the United Nations into reality. Those goals are peace, national independence, democracy and social progress.
Those 40 years have been an era of transformation for my country. Today, Viet Nam is a dynamic economy on a path to reform and sustainable development. We have transformed ourselves from being aid-dependent to a lower middle-income country. Our efforts to implement the Millennium Development Goals have helped to bring millions of Vietnamese out of poverty.
But one thing has not changed. Viet Nam today is as committed as ever to the United Nations. We are a staunch supporter and proponent of multilateralism with the United Nations at its core. We believe in the fundamental role of international law and the Charter of the United Nations and the principles of respect for sovereignty, political independence and territorial integrity, non-interference, of refraining from the threat or use of force and of working for the peaceful settlement of disputes.
We are gathered here as the world is undergoing profound and fast transformations. The fourth industrial revolution, particularly the advance of digital technology, is creating unprecedented opportunities for development for all. Enormous efforts to realize the 2030 Agenda for Sustainable Development are under way, and yet our world is still fraught with turmoil, uncertainties and fragility. While peace and cooperation prevail, people around the world are facing unprecedented challenges to their security and development. Political instability and the risk of conflicts, disasters and climate change threaten the sustainable development of all nations.
Terrorism and weapons of mass destruction have gone global and are a threat to everyone.
Efforts to achieve disarmament, arms control and non-proliferation have not progressed as expected. The worst migration and humanitarian crisis since the Second World War continues to unfold. For many decades, the desire to be able to live in peace has remained a distant dream for millions of people. Together, with the slow and unsustainable growth of the global economy, globalization and economic integration are now facing a less certain future. Inequality within and between countries remains one of the biggest challenges of our time. The impact of climate change is ever more real and far beyond what has been predicted. This year, we have witnessed multiple natural disasters that have inflicted heavy losses in human life and property in Cuba, Mexico, the United States and other Caribbean countries.
Given those daunting challenges, the theme chosen for this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” could not have been more timely. With the adoption of the 2030 Agenda, the international community has clearly chosen sustainable development as the path towards a better destiny for current and future generations. It is now incumbent on us to make that ambitious plan a reality. Developing countries should be allowed more favourable conditions and resources to realize the Sustainable Development Goals. We call on developed nations to fulfil their commitments on providing financial assistance and technology transfer for developing countries.
On the path to sustainable development, we must place the interests of the people at the centre of all our policies and actions. If we do not, we will not be able to ensure a decent life for all. I do not believe that life can be decent when poverty, unemployment and epidemics are still not effectively addressed. It cannot be decent if it is still threatened by climate change and disasters. Above all, we will not succeed in our quest for sustainable development and a decent life for all if we cannot secure sustainable peace.
Having enjoyed peace and independence for the past four decades, we now know what peace can bring about. Sustaining peace must always be at the top of our agenda. That major undertaking will take strong commitment and cooperation. I believe we will need to come together to strengthen multilateralism to achieve those goals.
For today’s global challenges, multilateralism has been shown to provide the most effective solutions. Multilateral institutions are venues in which countries can align their various interests, manage disputes and differences, and promote cooperation. However, trust in multilateralism will falter if those institutions fail to prove their effectiveness or lack consensus on common goals and principles. Global and regional multilateral mechanisms should therefore function in a transparent, effective and responsive manner.
The United Nations must be at the centre of coordination and joint efforts to address global challenges, building an ever more comprehensive system of rules and norms with a mechanism for ensuring objectiveness, fairness and equality. To do that, the United Nations must undertake comprehensive reforms, from its organizational structure and working methodologies to the way that development resources are mobilized and allocated. Viet Nam supports efforts to reform the United Nations in that regard and will participate responsibly in the process.
International law is an essential foundation of order and stability in international relations. Wars, conflicts and tension occur today mainly because international law is not fully respected or observed in good faith. We believe that by upholding international law, peace can be secured. We should take concrete action, in accordance with international law and the Charter of the United Nations, to prevent conflicts, build confidence and peacefully settle disputes, including in the Middle East and Africa, and we call for the denuclearization of the Korean peninsula. In that regard, we also find that the unilateral embargo on Cuba is inappropriate and call for its immediate removal.
We welcome the recent adoption of the Treaty on the Prohibition of Nuclear Weapons, a historic milestone on the road to a world free of nuclear weapons. I am signing the Treaty today, and call on others to sign and ratify it so as to enable its entry into force as soon as possible. Let us all be clear — the danger of nuclear weapons will loom over humankind as long as they continue to exist.
This year also marks the fiftieth anniversary of the Association of Southeast Asian Nations (ASEAN), of which Viet Nam is proud to be a member. ASEAN is striving to build a rules-based and people-oriented community to strengthen its centrality in the evolving regional architecture and actively contribute to peace, stability and prosperity in the Asia-Pacific region. Viet Nam is working closely with other ASEAN members to address common challenges.
With regard to the South China Sea dispute, Viet Nam and ASEAN call on all the parties concerned to exercise self-restraint and settle disputes by peaceful means, in accordance with international law, including the 1982 United Nations Convention on the Law of the Sea. They must fully respect diplomatic and legal processes, implement the Declaration on the Conduct of Parties in the South China Sea and expedite the completion of an effective and legally binding code of conduct.
Viet Nam also took pride in hosting the Asia-Pacific Economic Cooperation Forum this year, as we seek to build an Asia-Pacific partnership for sustainable and inclusive development in the twenty-first century.
At the global level, Viet Nam has actively engaged in the work of the United Nations, serving on the Human Rights Council from 2014 to 2016 and as a member of the Economic and Social Council for the term 2016-2018. We have begun to implement our national plan of action for implementing the 2030 Agenda and the Paris Agreement on Climate Change. We will present our voluntary national review on the implementation of the 2030 Agenda in 2018. In March, Viet Nam hosted a high-level Euro-Asia regional meeting on improving cooperation on transit and trade facilitation.
Since 2014, Viet Nam has sent its officers to work in United Nations peacekeeping missions in Africa and is preparing for the deployment of level-two field hospitals. Before that, in 2009, Viet Nam presented its candidature for non-permanent membership of the Security Council for the term 2020-2021. We believe that those are the most practical ways we can contribute to the cause of sustainable peace and security.
I am confident that through our concerted effort and the strength of multilateralism, we will fulfil our mission to maintain peace and security and secure a decent life and a sustainable future for all.